Merwin, J.
The rent for the occupancy up to the time the defendant left was paid. The claim of the plaintiff is that the tenancy continued for another month by reason of the failure of defendant to give a month’s notice of his intention to terminate the holding, in analogy to a tenancy from month to month. In Anderson v. Prindle, 23 Wend. 619, it is said that when the tenancy is from week to week, or from month to month, a week’s or month’s notice to quit must be given. In that case the party entered into possession under an agreement to accept a lease for 20 months, which he afterwards refused to do. He, however, paid, and the landlord accepted, monthly rent. This was held to create a tenancy from month to month, and to entitle the tenant to a month’s notice to quit, as preliminary to a proceeding to dispossess before the expiration of the 20 months. The same principle was applied in People v. Darling, 47 N. Y. 666, in a case where the tenant was in possession under a paroi agreement void by the statute of frauds, and he had occupied for a year, paying rent monthly. In Geiger v. Braun, 6 Daly, 506, *26there was a verbal agreement for 13 months, and the defendant, after occupying two months, and paying rent therefor, vacated the premises. The action was for rent for the two succeeding months; and it was held that the agreement, being for more than a year, was void under the statute, but that, until the termination of the 13 months, the defendant was a tenant from month to month, and could not quit without a. month’s notice to the landlord. In Wilson v. Taylor, 8 Daly, 256, it is said that when the tenancy is for a month only no notice is required to terminate the tenancy, but when it is from month to month a month’s notice must be given, terminating at the end of some month of the tenancy. In Reeder v. Sayre, 70 N. Y. 180, it was held that, when one enters upon and occupies lands with the consent of the owner under a paroi lease for more than one year, and so void under the statute, the occupation inures as a tenancy from year to year, and the tenant is entitled to a formal notice to quit. The same rule was held in Pugsley v. Aikin, 11 N. Y. 498, where the lease was “for the term of one year, and an indefinite period thereafter,” at an annual rent.
Thus far I have referred to cases relied on by the plaintiff. Several are cited by the defendant. In Park v. Castle, 19 How. Pr. 29, it was held that a tenant from year to year could, at the expiration of any year, be dispossessed under the summary proceeding act, without any notice to quit; following the case of Nichols v. Williams, 8 Cow. 13. In People v. Schackno, 48 Barb. 551, there was a paroi agreement for the renting of premises for one month from August 1, 1866, and for each successive month thereafter until the landlord should want the premises for his own use, whereupon the tenancy should expire. It was held that, under such an agreement, a notice of 30 days was not necessary to terminate the tenancy. In People v. Goelet, 64 Barb. 476, the evidence was that the renting was by the month, and to be from month to month. This was construed to mean that, to be continued, it must be renewed monthly, and that a month’s notice was not required to terminate the contract. The rent was paid in advance. In Gibbons v. Dayton, 4 Hun, 453, it is said that, in tenancy from month to month, neither party is bound to give the other any notice in order to terminate the tenancy. In that case, however, the agreement was that the hiring should be for one month only, as stated in each receipt of monthly rent paid in advance. In Adams v. City of Cohoes, 6 N. Y. Supp. 617, the defendant had for many years occupied premises of plaintiff at an annual rent of $700, payable semiannually. In March, 1875, the rent was raised to $1,200 a year, but no lease executed. The defendant continued to occupy, paying the increased rent semi-annually, until August, 1885, when it vacated the premises, and tendered plaintiff the key. The rent was paid by the defendant up to May 1, 1886. The action was for the 6 months’rent from May 1,1886. It was held that a tenancy from year to year was created by law, as the result of the holding over by the defendant, and that the legal effect of this was the creation of a new term, which expired at the close of each current year, at which period the tenant was at liberty to vacate, and surrender the premises, and the landlord could institute proceedings to dispossess the tenant, and neither party was required to serve on the other a notice of an intention to terminate the tenancy.
In the present case, very evidently, it was understood that the rent should be paid in advance. So that, when the defendant paid the month’s rent, there ■became a fixed and definite tenancy for a month. There was no agreement by the defendant to take the premises for any longer period. If, however, he held over, or paid for another month, the tenancy was for that time renewed, and, as renewed, expired at the end of the month, unless some further action was taken. This view would be in harmony with the construction given in the Adams Case and People v. Goelet, above cited; and no notice would be necessary. Huffell v. Armitstead, 7 Car. & P. 58. In this case, however, *27it was conceded at the trial that there was an indefinite monthly renting. This, standing alone, would, under some of the authorities cited by plaintiff, require a month’s notice of intention to terminate. Taking the concession as made, it would not prevent the operation of any agreement, express or implied, on the subject of notice. The intention of the parties on the subject is to be considered. According to the evidence of the defendant, it was understood that he was to move out as soon as he could find another house. Nothing was said about his giving any notice. It was hardly within the contemplation of the parties that he should be required to give a month’s notice. The payment of the rent in advance substantially protected the plaintiff. The most that can be inferred as to any agreement on the subject of notice is that a reasonable notice should be given.
It appeared from the evidence on the part of plaintiff that a notice of a week or 10 days was given, and the evidence on the part of defendant showed a notice of about two weeks. Whether, under the circumstances, the notice in fact given was reasonable, was for the trial court to say; and its finding for the defendant- was i.n effect a finding that it was reasonable. This finding should not be disturbed. It is not claimed the notice should have been in writing.
Again, no objection appears to have been made to the sufficiency of the notice when it was given. No objection was made until after defendant had moved out, and tendered the key. Such a failure to express any dissent was held in Shirley v. Newman, 1 Esp. 266, to be a waiver of a regular notice. This seems to be reasonable. I am of the opinion that the plaintiff, at most, was only entitled to a reasonable notice; and, as he had that, as the justice must be deemed to have found, he was not entitled to recover. The judgment of the justice should therefore be affirmed. Judgment of the county court reversed, and that of the justice’s court affirmed, with costs. All concur.